[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-14963              AUGUST 12, 2011
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                                           Agency No. A034-714-953

WILFREDO FREDERICK DARIA,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                 versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (August 12, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Wilfredo Frederick Daria petitions this Court for review of his removal

proceedings. Specifically, he claims that the U.S. Attorney General violated his
procedural due process rights by waiting until 2008 to commence removal

proceedings based on an aggravated felony conviction—sexual battery—in 1991.1

       “The procedural component of the Fifth Amendment’s Due Process Clause

protects against the deprivation of life, liberty, or property without the ‘due

process of law.’ The necessary first step in evaluating any procedural due-process

claim is determining whether a constitutionally protected interest has been

implicated.” Tefel v. Reno, 180 F.3d 1286, 1299 (11th Cir. 1999) (internal citation

omitted).

       Here, Daria does not articulate the constitutionally protected interest at

stake. He does not demonstrate that either “property” or “liberty” are implicated

by the Attorney General’s decision to commence removal proceedings in 2008.

Instead, he argues that the Attorney General’s decision violated general precepts

of fairness. But that claim does not warrant relief under the Due Process Clause in

this case. See, e.g., Dandan v. Ashcroft, 339 F.3d 567, 575 (7th Cir. 2003)

(“[T]he decision when to commence deportation proceedings is within the

       1
         The notice to appear issued by the Department of Homeland security also stated Daria
was removeable because (1) he committed two crimes of moral turpitude—the 1991 conviction
for sexual battery and a 2007 conviction for unemployment compensation fraud; and (2) he
committed aggravated-felony burglary in 2000. The Florida courts vacated the burglary
conviction in 2008, and Daria entered into a new guilty plea, which resulted in a sentence of less
than one year of imprisonment. Accordingly, it was no longer an independent ground for
removal. Ultimately, the Immigration Judge and Board of Immigration Appeals denied relief
based on the sexual battery conviction.

                                                2
discretion of the Attorney General and does not, therefore, involve a protected

property or liberty interest.”). Accordingly, we deny his petition for review.

      PETITION DENIED.




                                          3